 1   Juli E. Farris (Bar No. 141716)
     KELLER ROHRBACK L.L.P.
 2   801 Garden Street, Suite 301
     Santa Barbara, CA 93101
 3   (805) 456-1496; Fax: (805) 456-1497
     jfarris@kellerrohrback.com
 4
     Interim Lead Counsel for Plaintiffs
 5
     (Additional Attorneys Listed Below)
 6

 7

 8                             UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF CALIFORNIA
 9
                                    OAKLAND DIVISION
10
     BARBARA LEWIS, AKEMI BUCKINGHAM,                    No. 4:18-cv-02248-PJH
11   BOBBIE JOE HULING, CYNTHIA
     WHETSELL, MARTHA MERLE, ELAINA
12   HUFNAGEL, TERESA GATTUSO, ELISSA
     WAGNER, AND DIXIE WILLIAMS,                         [PROPOSED] ORDER GRANTING
13                                                       MOTION TO WITHDRAW
     INDIVIDUALLY AND ON BEHALF OF ALL
14   OTHERS SIMILARLY SITUATED,                          INCORRECT DOCUMENT

15                                     Plaintiffs,       Judge:   Phyllis J. Hamilton

16          v.
17   RODAN + FIELDS, LLC, A CALIFORNIA
     LIMITED LIABILITY COMPANY,
18
                                     Defendant.
19

20

21          Plaintiffs have submitted a request to withdraw electronically filed
22   document 92-9. Having considered the request, the Court finds that there is good
23   cause to withdraw the document.
24          IT IS HEREBY ORDERED THAT Dkt. No. 92-9 shall be withdrawn and
25   the electronic images of document 92-9 shall be removed from the docket.
26
            IT IS SO ORDERED.
27

28
      No. 4:18-cv-02248-PJH                          1                       [PROPOSED] ORDER
                                                                           GRANTING MOTION TO
                                                                          WITHDRAW INCORRECT
                                                                                    DOCUMENT
 1         Dated: February 18, 2020
 2

 3
                                      _____/s/ Phyllis J. Hamilton_______
 4                                    Hon. Phyllis J. Hamilton United
                                      States District Judge
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     No. 4:18-cv-02248-PJH              2                        [PROPOSED] ORDER
                                                               GRANTING MOTION TO
                                                              WITHDRAW INCORRECT
                                                                        DOCUMENT
